Case 0:18-cv-60062-KMW Document 117 Entered on FLSD Docket 03/25/2021 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                              Case No. 18-cv-60062-WILLIAMS

   AMG TRADE & DISTRIBUTION LLC,

           Plaintiff,

   vs.

   NISSAN NORTH AMERICA, INC.,

        Defendant.
   ________________________________/

                                           ORDER

           THIS MATTER is before the Court on Magistrate Judge Alicia O. Valle’s report and

   recommendation (DE 116) (“Report”) on Defendant’s motions for attorneys’ fees and

   costs (DE 106) and Defendant’s motion for bill of costs (DE 105). The parties did not file

   objections to the Report and the time to do so has now passed. Accordingly, upon an

   independent review of the Report, the record, and applicable case law, it is ORDERED

   AND ADJUDGED as follows:

           1. The Report (DE 116) is AFFIRMED AND ADOPTED.

           2. Defendant’s motion for attorneys’ fees and costs (DE 106) is DENIED.

               Defendant’s motion for bill of costs (DE 105) is GRANTED IN PART.

           3. Defendant is awarded $19,062.86 in taxable costs.

           4. This case remains CLOSED.

           DONE AND ORDERED in Chambers in Miami, Florida, this 25th day of March,

   2021.
